DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to Request for Continued Examination filed on 01/11/2022.  Amended claims 1, 8 and 15, filed on 01/11/2022 are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 8 and 15 have been amended.
Claims 3, 6-7, 10, 13-14 and 20 have been cancelled.
Claims 1-2, 4-5, 8-9, 11-12 and 15-19 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 01/11/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's arguments in the applicant’s remarks regarding the amended independent claims 1, 8 and 15, found on pages 7-9 and filed on 01/11/2022, have been fully considered but they are not persuasive.

Applicant stated: “…, It is submitted that DeJuan teaches automatically updating a metadata formula in response to a search request. DeJuan does not teach transmitting a subset of metadata to a client and storing the non-transmitted metadata at the parent, receiving an updated subset of metadata, and then generating a new "more expressive" metadata using the updated or altered subset of metadata and using the stored metadata to complete the metadata record. Thus, DeJuan does not teach or suggest "generating the site metadata mapping in response to the first system metadata wherein the site metadata mapping includes at least one of an object, … "
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 8 and 15, as drafted and given the broadest reasonable interpretation, are disclosed by the Dejuan cited prior art.  In particular, Dejuan discloses in in Fig. 5 and Para. [0078]: “FIG. 5 is an example UI 440 for selecting attributes to a URL to define an SEO formula. The UI 440 may be provided to a Website administrator to first select a URL or pattern from a pull-down 442 for adding attributes. Then, the Website administrator may select each component 444 to add attributes 446, such as from product attributes 448 and Website attributes 450, and save the selected attributes 452. In this example UI 440, by selecting the attributes 448, 450, the Website administrator may be able to preview 454 the applied formula for review”, the examiner notes that the reference of DEJUAN  illustrates in Fig. 5 a user interface that may be used for selecting attributes (elements 446/448), i.e. second system metadata.
Further, Dejuan discloses in DEJUAN Para. [0007]: “…, the invention is directed to a method for creating an automatically updatable Website metadata catalog.  A metadata formula for a Website is defined using parameters by an application server and the metadata formula is stored in a database communicatively connected to the application server. The metadata formula is automatically updated by the application server by retrieving the metadata formula associated to the Website from the database; comparing the parameters of the metadata formula with one or more attributes of the Website; automatically updating the metadata formula using at least one of the attributes of the Website, and maintaining the updated metadata formula for the Website in a cache memory.”; and in Fig. 2, Para. [0063]: “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems.”, the examiner notes that the updated metadata formula using at least one of the attributes of the Website to that of an updated second system metadata.
Please see the below set forth 35 USC § 103 rejection for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-9, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0081976 A1) issued to DEJUAN et al. (hereinafter as “DEJUAN”), and in view of US Patent Application Publication (US 2015/0161693 A1) issued to Yalamanchi et al. (hereinafter as “YALAMANCHI”).
Regarding claim 1 (Currently Amended), DEJUAN teaches an apparatus operative as an intermediate interface  (DEJUAN Para. [0008], lines (1-2): “…, the invention is directed to a Website metadata catalog automatic updating system”), comprising: 
a first memory configured for storing a first system metadata wherein the first system metadata includes a customer relationship management data, and a site metadata mapping (DEJUAN Fig. 4(a), Para. [0024], lines (1-9): “…, the inventive system and methods for generating and updating metadata associated with a Website or webpage may consist of 3 primary tools or functional modules (such as one or more (sub)routines containing executable software instructions, which when executed by a programmed electronic processor, implement a process, method, operation, or function), where each tool provides a specific functionality for a different audience or user (as shown in FIG. 4(a)).”); and 
Para. [0026], lines (1-7): “The metadata formula definer tool or functionality provides a Website administrator with the ability to select attributes, which can be used to define formulae for a metadata catalog for the Website.  …, the Website administrator may select which metadata formula is to be defined for the Website, and the formula is saved in data storage.”; and
Para. [0047], lines (17-24): “…, embodiments of the inventive system and methods may be used in the context of an eCommerce platform operated by a single entity, or another service that relies on the generation and presentation of webpages and related content as part of offering products or services (such as to enable more efficient searches over data related to employees (HR or HCM), inventory (ERP), financial data, sales efforts (CRM), etc.).”,
the examiner interprets the metadata formula tool, which defines a metadata catalog for the website, that provides a specific functionality for an audience or a user to that of a first system metadata); 
a processor configured to execute a customer relationship management algorithm, for receiving a request for a second system metadata wherein the second system metadata is a subset of the first system metadata, for generating an interface representation of the first system metadata, for generating the second system metadata in response to the interface representation of the first system metadata (DEJUAN Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, 
the examiner interprets the attributes that are selectable from the website formula catalog to that of a second system metadata being a subset of the first system metadata), 
for generating the site metadata mapping in response to the interface representation of the first system metadata wherein the site metadata mapping includes at least one of an object, a class and an attribute of the first system metadata and data from the first system metadata not included in the second system metadata  (DEJUAN Para. [0029], lines (1-15): “The evaluation process or function starts with retrieving information from the catalog regarding a product page that was requested. The product page is requested by a user based on an online search or by a Web crawler. The application server retrieves product information from the catalog, where the product information may include display name, stock keeping unit (sku), brand, online price, description, etc. Then, each of the formulae definitions associated with each Website/webpage found by the search are retrieved by the application server and evaluated by substituting the product information gathered by the search with the appropriate formula parameters, which are defined earlier…, string substitution may be implemented using a suitable standard library, which provides this functionality, such as Java String Formatter:”

    PNG
    media_image1.png
    189
    425
    media_image1.png
    Greyscale

and; Para. [0030], lines (1-3): “With the previous example, the output of the substitution may be presented as: “Buy Men Mountain Sport Alloy Nut belt from YouAthleticShop at $50.”,
the examiner interprets the function that starts with retrieving information from the catalog that performs the output of the substitution, displayed in the above chart on page 3 of the reference, to that of generating a site metadata mapping that includes data from the first system metadata, i.e. metadata catalog, and are not included in the second system metadata, as the second system metadata are only the attributes as detailed above; which may include the product information may include display name, stock keeping unit (sku), brand, online price, description, etc. to that of an object, a class and an attribute of the first system metadata, see Fig. 5); 
for generating an updated interface representation of the first system metadata in response to (DEJUAN Para. [0007], lines (1-13): “…, the invention is directed to a method for creating an automatically updatable Website metadata catalog.  A metadata formula for a Website is defined using parameters by an application server and the metadata formula is stored in a database communicatively connected to the application server. The metadata formula is automatically updated by the application server by retrieving the metadata formula associated to the Website from the database; comparing the parameters of the metadata formula with one or more attributes of the Website; automatically updating the metadata formula using at least one of the attributes of the Website, and maintaining the updated metadata formula for the Website in a cache memory.”; and
Para. [0047], lines (17-24): “…, embodiments of the inventive system and methods may be used in the context of an eCommerce platform operated by a single entity, or another service that relies on the generation and presentation of webpages and related content as part of offering products or services (such as to enable more efficient searches over data related to employees (HR or HCM), inventory (ERP), financial data, sales efforts (CRM), etc.).”; and 
Fig. 2, Para. [0063], lines (10-21): “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems. These modules and other applications and functionalities may advantageously be integrated and executed by a single code base accessing one or more integrated databases as necessary, forming an integrated business management system or platform (such as the data processing platform of FIG. 2).”, 
the examiner notes that the updated metadata formula using at least one of the attributes of the Website to that of an updated second system metadata); and 
a network interface for transmitting the second system metadata to a client application and for receiving the updated second system metadata from the client application (DEJUAN Fig. 5, Para. [0078], lines (1-10): “FIG. 5 is an example UI 440 for selecting attributes to a URL to define an SEO formula. The UI 440 may be provided to a Website administrator to first select a URL or pattern from a pull-down 442 for adding attributes. Then, the Website administrator may select each component 444 to add attributes 446, such as from product attributes 448 and Website attributes 450, and save the selected attributes 452. In this example UI 440, by selecting the attributes 448, 450, the Website administrator may be able to preview 454 the applied formula for review”,
the examiner notes that the reference of DEJUAN  illustrates in Fig. 5 a user interface that may be used for selecting attributes (elements 446/448), i.e. second system metadata).

However, DEJUAN does not explicitly teach generating an updated first system metadata in response to the updated interface representation of the first system metadata. 
But, YALAMANCHI teaches generating an updated first system metadata in response to the updated interface representation of the first system metadata (YALAMANCHI [0011]: “Various embodiments of the present disclosure discuss a metadata map repository for facilitating the translation of native catalogs created by sellers into system catalogs recognized by an electronic commerce system. Specifically, a catalog mapping tool allows sellers to upload a native user catalog. A seller may choose a recommended metadata map to map at least a portion of the native user catalog into a system catalog. This allows sellers to efficiently create system catalogs based on the user catalog without extensive manual input.”; and
Fig.1 – Fig. 2A/B, [0041]: “To create the system catalog 150 from the user catalog 140, a metadata map 130 would need to first decode the value of a "screen" attribute 145 and a "depth" attribute 145 and then combine both values and generate a value for the dimension attribute 157 encoded in the format depicted in FIG. 2B. A metadata map 130 can be applied to the "screen" attribute 145 and the "depth" attribute 145 of all television items 142 (FIG. 2A) to generate a portion of a corresponding system catalog 150”,
the examiner notes that the reference of YALAMANCHI discloses a user interface to create/generate and system metadata catalog based on input of a user metadata map to that of  generating an updated first system metadata in response to the updated interface of the same).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DEJUAN  (disclosing automatic website metadata catalog update and search engine optimization) to include the teachings of YALAMANCHI (disclosing metadata mapping methods) and arrive at a method to create an updated system metadata, i.e. first system metadata, in response to the updated interface.  One of ordinary skill in the art would have been motivated to make this combination because by introducing a metadata map repository for assisting a variety of users in building a catalog of items and being able to map these items interchangeably with the target system metadata catalog, thereby system users may use their own native catalogs and be able to maintain a catalog of items that they wish to migrate to other system platforms operated by other entities, as recognized by (YALAMANCHI, Para. [0010]-[0015]). In addition, the references of DEJUAN  and YALAMANCHI teach features that are directed to analogous art and they are directed to the same field of endeavor of user metadata mapping methods.

Regarding claim 2 (Previously Presented), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 1.  Further, DEJUAN teaches wherein the first system metadata is a more expressive system metadata and the second system metadata is a less expressive system metadata (DEJUAN Fig. 5, TABLE 1, Para. [0026], lines (1-21): “The metadata formula definer tool or functionality provides a Website administrator with the ability to select attributes, which can be used to define formulae for a metadata catalog for the Website. …, the Website administrator may select which metadata formula is to be defined for the Website, and the formula is saved in data storage. For example, the metadata formula can be formed for a title, a meta description, meta keywords, or other html tag. Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website. …, when the metadata formula includes a metadata description, the administrator may include textual description in the formula.  Examples of the meta description and associated formula may include (but are not limited to, or required to include):”, 

    PNG
    media_image2.png
    291
    472
    media_image2.png
    Greyscale

the examiner notes that the reference illustrates in TABLE 1 (page 3), shown above, an example of the metadata formula tool, i.e. the more expressive metadata, which defines a metadata catalog for the website, that includes formula parameters of attributes, i.e. less expressive metadata). 

Regarding claim 4 (Previously Presented), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 1.  Further, DEJUAN teaches wherein the client application is a local development server operative to alter the object, the attribute and the data of the second system metadata (DEJUAN Fig. 1, Para. [0011], lines (1-3): “FIG. 1 is a diagram illustrating a system, including a Website SEO system and a user network in which an embodiment of the invention may be implemented”; and
Fig. 5, Para. [0015], lines (1-4): “FIG. 5 is an example of a user interface (UI) that may be used for selecting attributes to a URL to define an SEO formula in an example embodiment of the inventive system and methods”; and Para. [0026], lines (9-11): “..., attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5.”; and
Fig. 1, Para. [0052], lines (1-13): “The SEO system 102 shown in FIG. 1 may be hosted on a distributed computing system made up of at least one, but likely multiple, “servers.” A server is a physical computer dedicated to providing data storage and an execution environment for one or more software applications or services intended to serve the needs of the users of other computers that are in data communication with the server, ... The server, and the services it provides, may be referred to as the “host” and the remote computers, and the software applications running on the remote computers, being served may be referred to as clients.”,
the examiner notes that the selecting attributes, i.e. second system metadata, to a URL (an object), to define an SEO formula, i.e. data, are hosted on a server to serve clients/user’s needs).  

Regarding claim 5 (Original), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 1.  Further, DEJUAN teaches wherein the client application is a customer interface system for publishing (DEJUAN Para. [0047], lines (8-12): “Tenant employees (such as employees of an eCommerce website operator) may desire to define formulae for their products and catalog so that their final customers may efficiently find the products when searching online.”, the examiner interprets the customers searching online to find their product needs by using the application/tool/formula catalog to that of a client application with a customer interface system for publishing).  
  
Regarding claim 8 (Currently Amended), DEJUAN teaches a method performed by an intermediate interface (DEJUAN Para. [0008], lines (1-2): “…, the invention is directed to a Website metadata catalog automatic updating system”), comprising: 
receiving a request for a second system metadata (DEJUAN Para. [0023], lines (8-20): “The embodiments and functionality described herein include processes or operations for defining a metadata catalog with formulae for a Website based on the Website or webpage attributes, evaluating the formulae using outputs stored in a cache, and determining whether updates of the formulae are necessary based on a change to the attributes of the Website. …, when a request for a search of Websites is made, a cache is checked and if elements of the metadata are available, then the metadata is retrieved from the cache; if one of the metadata elements is missing because the formula for the metadata was not evaluated, then the formula is evaluated and cached for enabling responses to further requests.”; and 
Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, the examiner interprets the attributes that are selectable from the website formula catalog to that of a second system metadata being a subset of the first system metadata); 
retrieving a first system metadata wherein the first system metadata includes a customer relationship management data (DEJUAN Fig. 4(a), Para. [0024], lines (1-9): “…, the inventive system and methods for generating and updating metadata associated with a Website or webpage may consist of 3 primary tools or functional modules (such as one or more (sub)routines containing executable software instructions, which when executed by a programmed electronic processor, implement a process, method, operation, or function), where each tool provides a specific functionality for a different audience or user (as shown in FIG. 4(a)).”); and 
Para. [0026], lines (1-7): “The metadata formula definer tool or functionality provides a Website administrator with the ability to select attributes, which can be used to define formulae for a metadata catalog for the Website.  …, the Website administrator may select which metadata formula is to be defined for the Website, and the formula is saved in data storage.”; and
Para. [0047], lines (17-24): “…, embodiments of the inventive system and methods may be used in the context of an eCommerce platform operated by a single entity, or another service that relies on the generation and presentation of webpages and related content as part of offering products or services (such as to enable more efficient searches over data related to employees (HR or HCM), inventory (ERP), financial data, sales efforts (CRM), etc.).”,
the examiner interprets the metadata formula tool, which defines a metadata catalog for the website, that provides a specific functionality for an audience or a user to that of a first system metadata);  
generating an interface representation of the first system metadata (DEJUAN Fig. 5, Para. [0078], lines (1-10): “FIG. 5 is an example UI 440 for selecting attributes to a URL to define an SEO formula. The UI 440 may be provided to a Website administrator to first select a URL or pattern from a pull-down 442 for adding attributes. Then, the Website administrator may select each component 444 to add attributes 446, such as from product attributes 448 and Website attributes 450, and save the selected attributes 452. In this example UI 440, by selecting the attributes 448, 450, the Website administrator may be able to preview 454 the applied formula for review”; and
Fig. 6, Para. [0079], lines (1-12): “FIG. 6 is a diagram illustrating aspects of the implementation of an embodiment of the inventive system and methods with certain functional modules or operations that may be used in implementing the embodiment. There are three primary functionalities or operations that may be implemented in accordance with an embodiment with the invention: formula definer 502, formula evaluator 504, and formula updater 506. The formula definer 502 provides a user interface to build a formula 508 for a Website based on attributes in a product catalog 522, or using tenant company information 524 and further provides texts 510 and additional metadata elements 512 to add to the formula.”,
the examiner notes that the reference of DEJUAN  illustrates in Fig. 5 a user interface that may be used for defining the formula, i.e. the first system metadata, through selecting attributes, i.e. second system metadata);
 generating the second system metadata in response to the request for the second system metadata and the interface representation of the first system metadata wherein the second system metadata includes a first subset of the first system metadata (DEJUAN Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, the examiner interprets the attributes that are selectable from the website formula catalog to that of a second system metadata being a subset of the first system metadata); 
generating a site metadata mapping in response to the second system metadata and the interface representation of the first system metadata wherein the site metadata mapping includes at least one of an object, a class and an attribute of 3the first system metadata and a second subset of the first system metadata not included in the second (DEJUAN Para. [0029], lines (1-15): “The evaluation process or function starts with retrieving information from the catalog regarding a product page that was requested. The product page is requested by a user based on an online search or by a Web crawler. The application server retrieves product information from the catalog, where the product information may include display name, stock keeping unit (sku), brand, online price, description, etc. Then, each of the formulae definitions associated with each Website/webpage found by the search are retrieved by the application server and evaluated by substituting the product information gathered by the search with the appropriate formula parameters, which are defined earlier…, string substitution may be implemented using a suitable standard library, which provides this functionality, such as Java String Formatter:”

    PNG
    media_image1.png
    189
    425
    media_image1.png
    Greyscale

and; Para. [0030], lines (1-3): “With the previous example, the output of the substitution may be presented as: “Buy Men Mountain Sport Alloy Nut belt from YouAthleticShop at $50.”,
the examiner interprets the function that starts with retrieving information from the catalog that performs the output of the substitution, displayed in the above chart on page 3 of the reference, to that of generating a site metadata mapping that includes data from the first system metadata, i.e. metadata catalog, and are not included in the second system metadata, as the second system metadata are only the attributes as detailed above, which may include the product information may include display name, stock keeping unit (sku), brand, online price, description, etc. to that of an object, a class and an attribute of the first system metadata, see Fig. 5); 
storing the site metadata mapping in a memory (DEJUAN Para. [0031], lines (1-3): “The formula evaluator stores such an output in a cache of the system, where the cache is typically associated with the customer/user.”; and Fig. 4(a), Para. [0076], lines (19-23): “The output of the formula is stored (step 414) for any further search requests made (step 406) and the process is repeated to update the formula based on the current Website information. The output is then provided to the searcher (step 412).”);  
transmitting the second system metadata to a client application (DEJUAN Fig. 5, Para. [0078], lines (1-10): “FIG. 5 is an example UI 440 for selecting attributes to a URL to define an SEO formula. The UI 440 may be provided to a Website administrator to first select a URL or pattern from a pull-down 442 for adding attributes. Then, the Website administrator may select each component 444 to add attributes 446, such as from product attributes 448 and Website attributes 450, and save the selected attributes 452. In this example UI 440, by selecting the attributes 448, 450, the Website administrator may be able to preview 454 the applied formula for review”,
the examiner notes that the reference of DEJUAN  illustrates in Fig. 5 a user interface that may be used for selecting attributes (elements 446/448), i.e. second system metadata).  
receiving an updated second system metadata from the client application (DEJUAN Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, 
the examiner interprets the attributes that are selectable from the website formula catalog to that of a second system metadata being a subset of the first system metadata); 
 generating an updated interface representation of the first system metadata in response to the site metadata mapping and the updated second system metadata wherein the updated second system metadata includes at least one of an updated attributed and an updated object (DEJUAN Para. [0007], lines (1-13): “…, the invention is directed to a method for creating an automatically updatable Website metadata catalog.  A metadata formula for a Website is defined using parameters by an application server and the metadata formula is stored in a database communicatively connected to the application server. The metadata formula is automatically updated by the application server by retrieving the metadata formula associated to the Website from the database; comparing the parameters of the metadata formula with one or more attributes of the Website; automatically updating the metadata formula using at least one of the attributes of the Website, and maintaining the updated metadata formula for the Website in a cache memory.”; and
Para. [0047], lines (17-24): “…, embodiments of the inventive system and methods may be used in the context of an eCommerce platform operated by a single entity, or another service that relies on the generation and presentation of webpages and related content as part of offering products or services (such as to enable more efficient searches over data related to employees (HR or HCM), inventory (ERP), financial data, sales efforts (CRM), etc.).”; and 
Fig. 2, Para. [0063], lines (10-21): “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems. These modules and other applications and functionalities may advantageously be integrated and executed by a single code base accessing one or more integrated databases as necessary, forming an integrated business management system or platform (such as the data processing platform of FIG. 2).”, 
the examiner notes that the updated metadata formula using at least one of the attributes of the Website to that of an updated second system metadata).
performing a customer relationship management algorithm in response to the updated first system metadata (DEJUAN Para. [0047]: “…, embodiments of the inventive system and methods may be used in the context of an eCommerce platform operated by a single entity, or another service that relies on the generation and presentation of webpages and related content as part of offering products or services (such as to enable more efficient searches over data related to employees (HR or HCM), inventory (ERP), financial data, sales efforts (CRM), etc.).”; and 
Fig. 2, Para. [0063]: “When a customer initiates an online sales transaction via a browser-based interface, the integrated business system can process the order, update accounts receivable, update inventory databases and other ERP-based systems, and can also automatically update strategic customer information databases and other CRM-based systems. These modules and other applications and functionalities may advantageously be integrated and executed by a single code base accessing one or more integrated databases as necessary, forming an integrated business management system or platform (such as the data processing platform of FIG. 2).”).

However, DEJUAN does not explicitly teach generating an updated first system metadata in response to the updated interface representation of the first system metadata.
But, YALAMANCHI teaches generating an updated first system metadata in response to the updated interface representation of the first system metadata  (YALAMANCHI [0011]: “Various embodiments of the present disclosure discuss a metadata map repository for facilitating the translation of native catalogs created by sellers into system catalogs recognized by an electronic commerce system. Specifically, a catalog mapping tool allows sellers to upload a native user catalog. A seller may choose a recommended metadata map to map at least a portion of the native user catalog into a system catalog. This allows sellers to efficiently create system catalogs based on the user catalog without extensive manual input.”; and
Fig.1 – Fig. 2A/B, [0041]: “To create the system catalog 150 from the user catalog 140, a metadata map 130 would need to first decode the value of a "screen" attribute 145 and a "depth" attribute 145 and then combine both values and generate a value for the dimension attribute 157 encoded in the format depicted in FIG. 2B. A metadata map 130 can be applied to the "screen" attribute 145 and the "depth" attribute 145 of all television items 142 (FIG. 2A) to generate a portion of a corresponding system catalog 150”,
the examiner notes that the reference of YALAMANCHI discloses a user interface to create/generate and system metadata catalog based on input of a user metadata map to that of  generating an updated first system metadata in response to the updated interface of the same).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DEJUAN  (disclosing automatic website metadata catalog update and search engine optimization) to include the teachings of YALAMANCHI (disclosing metadata mapping methods) and arrive at a method to create an updated system metadata, i.e. first system metadata, in response to the updated interface.  One of ordinary skill in the art would have been motivated to make this combination because by introducing a metadata map repository for assisting a variety of users in building a catalog of items and being able to map these items interchangeably with the target system metadata catalog, thereby system users may use their own native catalogs and be able to maintain a catalog of items that they wish to migrate to other system platforms operated by other entities, as recognized by (YALAMANCHI, Para. [0010]-[0015]). In addition, the references of DEJUAN  and YALAMANCHI teach features that are directed to analogous art and they are directed to the same field of endeavor of user metadata mapping methods.

Regarding claim 9 (Previously Presented), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 8.  Further, DEJUAN teaches wherein the first system metadata is a more expressive system metadata and the second system metadata is a less expressive system metadata (DEJUAN Fig. 5, TABLE 1, Para. [0026], lines (1-21): “The metadata formula definer tool or functionality provides a Website administrator with the ability to select attributes, which can be used to define formulae for a metadata catalog for the Website. …, the Website administrator may select which metadata formula is to be defined for the Website, and the formula is saved in data storage. For example, the metadata formula can be formed for a title, a meta description, meta keywords, or other html tag. Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website. …, when the metadata formula includes a metadata description, the administrator may include textual description in the formula.  Examples of the meta description and associated formula may include (but are not limited to, or required to include):”, 

    PNG
    media_image2.png
    291
    472
    media_image2.png
    Greyscale

the examiner notes that the reference illustrates in TABLE 1 (page 3), shown above, an example of the metadata formula tool, i.e. the more expressive metadata, which defines a metadata catalog for the website, that includes formula parameters of attributes, i.e. less expressive metadata).  

Regarding claim 11 (Previously Presented), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 8.  Further, DEJUAN teaches wherein the client application is a local development server operative to alter the object, the attribute and the class of the second system metadata (DEJUAN Fig. 1, Para. [0011], lines (1-3): “FIG. 1 is a diagram illustrating a system, including a Website SEO system and a user network in which an embodiment of the invention may be implemented”; and
Fig. 5, Para. [0015], lines (1-4): “FIG. 5 is an example of a user interface (UI) that may be used for selecting attributes to a URL to define an SEO formula in an example embodiment of the inventive system and methods”; and Para. [0026], lines (9-11): “..., attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5.”; and
Fig. 1, Para. [0052], lines (1-13): “The SEO system 102 shown in FIG. 1 may be hosted on a distributed computing system made up of at least one, but likely multiple, “servers.” A server is a physical computer dedicated to providing data storage and an execution environment for one or more software applications or services intended to serve the needs of the users of other computers that are in data communication with the server, ... The server, and the services it provides, may be referred to as the “host” and the remote computers, and the software applications running on the remote computers, being served may be referred to as clients.”,
the examiner notes that the selecting attributes, i.e. second system metadata, to a URL (an object), to define an SEO formula, i.e. data, are hosted on a server to serve clients/user’s needs).  

Regarding claim 12 (Original), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 8.  Further, DEJUAN teaches wherein the client application is a customer interface system for publishing (DEJUAN Para. [0047], lines (8-12): “Tenant employees (such as employees of an eCommerce website operator) may desire to define formulae for their products and catalog so that their final customers may efficiently find the products when searching online.”, the examiner interprets the customers searching online to find their product needs by using the application/tool/formula catalog to that of a client application with a customer interface system for publishing).  

Regarding claim 15 (Currently Amended), DEJUAN teaches a method performed by an intermediate interface (DEJUAN Para. [0008], lines (1-2): “…, the invention is directed to a Website metadata catalog automatic updating system”), comprising: 
[receiving a request for a less expressive system metadata from a client application (DEJUAN Para. [0023], lines (8-20): “The embodiments and functionality described herein include processes or operations for defining a metadata catalog with formulae for a Website based on the Website or webpage attributes, evaluating the formulae using outputs stored in a cache, and determining whether updates of the formulae are necessary based on a change to the attributes of the Website. …, when a request for a search of Websites is made, a cache is checked and if elements of the metadata are available, then the metadata is retrieved from the cache; if one of the metadata elements is missing because the formula for the metadata was not evaluated, then the formula is evaluated and cached for enabling responses to further requests.”; and 
Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, 
the examiner interprets the attributes that are selectable from the website formula catalog to that of a second system metadata being a subset of the first system metadata, i.e. less expressive metadata); 
generating the less expressive system metadata in response to the interface representation of the [[a]] more expressive system metadata (DEJUAN Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, 
the examiner interprets the attributes, i.e. less expressive metadata, that are selectable from the website formula catalog to that of a second system metadata being a subset of the first system metadata, i.e. the more expressive system metadata); 
 generating a site metadata mapping in response to at least one of an object, a class and an attribute of the interface representation of the more expressive system metadata and a subset of the interface representation of the more expressive system metadata not included in the less expressive system metadata (DEJUAN Para. [0029], lines (1-15): “The evaluation process or function starts with retrieving information from the catalog regarding a product page that was requested. The product page is requested by a user based on an online search or by a Web crawler. The application server retrieves product information from the catalog, where the product information may include display name, stock keeping unit (sku), brand, online price, description, etc. Then, each of the formulae definitions associated with each Website/webpage found by the search are retrieved by the application server and evaluated by substituting the product information gathered by the search with the appropriate formula parameters, which are defined earlier…, string substitution may be implemented using a suitable standard library, which provides this functionality, such as Java String Formatter:”

    PNG
    media_image1.png
    189
    425
    media_image1.png
    Greyscale

and; Para. [0030], lines (1-3): “With the previous example, the output of the substitution may be presented as: “Buy Men Mountain Sport Alloy Nut belt from YouAthleticShop at $50.”,
the examiner interprets the function that starts with retrieving information from the catalog that performs the output of the substitution, displayed in the above chart on page 3 of the reference, to that of generating a site metadata mapping that includes data from the first system metadata, i.e. metadata catalog, and are not included in the second system metadata, as the second system metadata are only the attributes as detailed above, which may include the product information may include display name, stock keeping unit (sku), brand, online price, description, etc. to that of an object, a class and an attribute of the first system metadata, see Fig. 5); 
receiving an updated less expressive system metadata from the client application (DEJUAN Fig. 1, Para. [0011], lines (1-3): “FIG. 1 is a diagram illustrating a system, including a Website SEO system and a user network in which an embodiment of the invention may be implemented”; and
Fig. 5, Para. [0015], lines (1-4): “FIG. 5 is an example of a user interface (UI) that may be used for selecting attributes to a URL to define an SEO formula in an example embodiment of the inventive system and methods”; and Para. [0026], lines (9-11): “..., attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5.”,
the examiner notes that the selecting attributes, i.e. second system metadata, to a URL (an object), to define an SEO formula, i.e. data, are to that of receiving an updated less expressive system metadata);
generating an updated interface representation of the more expressive system metadata in response to the updated less expressive system metadata and the site metadata mapping wherein the updated less expressive system metadata includes at least one of an updated attribute and an updated object (DEJUAN Para. [0007], lines (1-13): “…, the invention is directed to a method for creating an automatically updatable Website metadata catalog.  A metadata formula for a Website is defined using parameters by an application server and the metadata formula is stored in a database communicatively connected to the application server. The metadata formula is automatically updated by the application server by retrieving the metadata formula associated to the Website from the database; comparing the parameters of the metadata formula with one or more attributes of the Website; automatically updating the metadata formula using at least one of the attributes of the Website, and maintaining the updated metadata formula for the Website in a cache memory.”,
the examiner notes that the metadata formula, i.e. more expressive metadata is updated using at least one of the attributes of the website, i.e. less expressive metadata); 
and executing a data management algorithm in response to the updated more expressive system metadata (DEJUAN Para. [0047], lines (1-24): “An example of one possible use case or implementation environment for an embodiment of the inventive system and methods is that of a multi-tenant system or data processing platform which supplies eCommerce and/or other search related functionality. This setting provides a useful example as such platforms store and process relatively large amounts of data for companies who are tenants of the platform. Tenant employees (such as employees of an eCommerce website operator) may desire to define formulae for their products and catalog so that their final customers may efficiently find the products when searching online. The underlying metadata and formulae that characterize a specific business' operations or products may be defined as a part of the multi-tenant system, where each formula may be individually defined by a tenant as part of their separate account and applied only to his/her customers.…, embodiments of the inventive system and methods may be used in the context of an eCommerce platform operated by a single entity, or another service that relies on the generation and presentation of webpages and related content as part of offering products or services (such as to enable more efficient searches over data related to employees (HR or HCM), inventory (ERP), financial data, sales efforts (CRM), etc.), 
the examiner notes that data management systems/algorithms like an HR/HCM, inventory (ERP), financial data, sales efforts (CRM), are that to executing a data management algorithm).  

However, DEJUAN does not explicitly teach  generating an interface representation of a more expressive metadata; generating an updated more expressive system metadata in response to the updated interface representation of the more expressive system metadata. 
But, YALAMANCHI teaches  generating an interface representation of a more expressive metadata (YALAMANCHI [0011]: “Various embodiments of the present disclosure discuss a metadata map repository for facilitating the translation of native catalogs created by sellers into system catalogs recognized by an electronic commerce system. Specifically, a catalog mapping tool allows sellers to upload a native user catalog. A seller may choose a recommended metadata map to map at least a portion of the native user catalog into a system catalog. This allows sellers to efficiently create system catalogs based on the user catalog without extensive manual input.”);
 generating an updated more expressive system metadata in response to the updated interface representation of the more expressive system metadata (YALAMANCHI [0011]: “Various embodiments of the present disclosure discuss a metadata map repository for facilitating the translation of native catalogs created by sellers into system catalogs recognized by an electronic commerce system. Specifically, a catalog mapping tool allows sellers to upload a native user catalog. A seller may choose a recommended metadata map to map at least a portion of the native user catalog into a system catalog. This allows sellers to efficiently create system catalogs based on the user catalog without extensive manual input.”; and
Fig.1 – Fig. 2A/B, [0041]: “To create the system catalog 150 from the user catalog 140, a metadata map 130 would need to first decode the value of a "screen" attribute 145 and a "depth" attribute 145 and then combine both values and generate a value for the dimension attribute 157 encoded in the format depicted in FIG. 2B. A metadata map 130 can be applied to the "screen" attribute 145 and the "depth" attribute 145 of all television items 142 (FIG. 2A) to generate a portion of a corresponding system catalog 150”,
the examiner notes that the reference of YALAMANCHI discloses a user interface to create/generate and system metadata catalog based on input of a user metadata map to that of  generating a more expressive system metadata in response to the updated interface of the same).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DEJUAN  (disclosing automatic website metadata catalog update and search engine optimization) to include the teachings of YALAMANCHI (disclosing metadata mapping methods) and arrive at a method to create an updated system metadata, i.e. first system metadata, in response to the updated interface.  One of ordinary skill in the art would have been motivated to make this combination because by introducing a metadata map repository for assisting a variety of users in building a catalog of items and being able to map these items interchangeably with the target system metadata catalog, thereby system users may use their own native catalogs and be able to maintain a catalog of items that they wish to migrate to other system platforms operated by other entities, as recognized by (YALAMANCHI, Para. [0010]-[0015]). In addition, the references of DEJUAN  and YALAMANCHI teach features that are directed to analogous art and they are directed to the same field of endeavor of user metadata mapping methods.

Regarding claim 16 (Original), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 15.  Further, DEJUAN teaches wherein the less expressive system metadata is a subset of the more expressive system metadata (DEJUAN Fig. 5, Para. [0026], lines (9-17): “Next, attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5. The attributes for a Website may include, but are not limited to, a gender, formula definer tool or functionality provides a Website administrator with the ability to select attributes which can be used to define formulae for a metadata catalog for the Website”, the examiner interprets the attributes, less expressive system metadata, that are selectable from the website formula catalog, i.e. more expressive system metadata).  

Regarding claim 17 (Previously Presented), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 15.  DEJUAN teaches further comprising transmitting the less expressive system metadata to the client application (DEJUAN Fig. 5, Para. [0078], lines (1-10): “FIG. 5 is an example UI 440 for selecting attributes to a URL to define an SEO formula. The UI 440 may be provided to a Website administrator to first select a URL or pattern from a pull-down 442 for adding attributes. Then, the Website administrator may select each component 444 to add attributes 446, such as from product attributes 448 and Website attributes 450, and save the selected attributes 452. In this example UI 440, by selecting the attributes 448, 450, the Website administrator may be able to preview 454 the applied formula for review”,
the examiner notes that the reference of DEJUAN  illustrates in Fig. 5 a user interface that may be used for selecting attributes, i.e. second system metadata).  

Regarding claim 18 (Original), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 15.  DEJUAN teaches further comprising transmitting the less expressive system metadata to a client interface for publishing (DEJUAN Para. [0047], lines (8-12): “Tenant employees (such as employees of an eCommerce website operator) may desire to define formulae for their products and catalog so that their final customers may efficiently find the products when searching online.”, the examiner interprets the customers searching online to find their product needs by using the application/tool/formula catalog to that of a client application with a customer interface system for publishing).  

Regarding claim 19 (Previously Presented), the combination of DEJUAN and YALAMANCHI teach the limitations of claim 15.  Further, DEJUAN teaches wherein the updated object and an the updated attribute are added by the client application (DEJUAN Fig. 1, Para. [0011], lines (1-3): “FIG. 1 is a diagram illustrating a system, including a Website SEO system and a user network in which an embodiment of the invention may be implemented”; and
Fig. 5, Para. [0015], lines (1-4): “FIG. 5 is an example of a user interface (UI) that may be used for selecting attributes to a URL to define an SEO formula in an example embodiment of the inventive system and methods”; and Para. [0026], lines (9-11): “..., attributes in a Website catalog stored in a database may be selected to be included in the formula as parameters. The attributes may be selected using a User Interface (UI), such as shown in FIG. 5.”; and
Fig. 1, Para. [0052], lines (1-13): “The SEO system 102 shown in FIG. 1 may be hosted on a distributed computing system made up of at least one, but likely multiple, “servers.” A server is a physical computer dedicated to providing data storage and an execution environment for one or more software applications or services intended to serve the needs of the users of other computers that are in data communication with the server, ... The server, and the services it provides, may be referred to as the “host” and the remote computers, and the software applications running on the remote computers, being served may be referred to as clients.”, 
the examiner notes that the selecting attributes, i.e. less expressive metadata, to a URL (an object), to define an SEO formula, i.e. data, are hosted on a server to serve clients/user’s needs).  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caldwell et al. ; (US 10,713,272 B1); “Dynamic generation of data catalogs for accessing data.”
Rausch et al.; (US-2019/0243865-A1); “An apparatus that receives multiple normalized metadata portions based on a set of metadata portions that is originating from a set of vendor devices of a distributed online library system”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/28/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162